Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      16-NOV-2020
                                                      01:50 PM
                                                      Dkt. 16 ODDP




                           SCPW-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 ROLAND I. KEHANO, SR., Petitioner,

                                 vs.

      CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I;
  and HAWAI#I PAROLING AUTHORITY, STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING
    (CAAP-XX-XXXXXXX; CASE NO. 2PR191000002; CR. NO. 92-0560)

                ORDER DENYING PETITION AND MOTIONS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Morikawa, assigned by reason of vacancy)

            On October 15, 2020, the appellate clerk’s office

received a 153-page document from petitioner Roland I. Kehano,

Sr. in which he asks this court to reverse his conviction of

murder in the second degree.    The document was filed as a

petition.   In addition, on November 2, 2020 and November 4, 2020,

respectively, petitioner filed motions seeking the identical

relief.   Upon consideration of the petition and the record, it

appears that to the extent petitioner is seeking a writ of

mandamus, he fails to demonstrate that he has a clear and

indisputable right to the requested relief and is currently
seeking relief in S.P.P. No. 19-0002 and CAAP-XX-XXXXXXX.       In

addition, to the extent petitioner is seeking a writ of habeas

corpus, there is no special reason for this court to invoke its

jurisdiction in this matter.   Petitioner, therefore, is not

entitled to the requested extraordinary writ from this court.

See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999)

(a writ of mandamus is an extraordinary remedy that will not

issue unless the petitioner demonstrates a clear and indisputable

right to relief and a lack of alternative means to redress

adequately the alleged wrong or obtain the requested action);

Oili v. Chang, 54 Haw. 411, 412, 557 P.2d 787, 788 (1976) (“[The

supreme] court will not exercise its original jurisdiction in

habeas corpus proceedings when relief is available in a lower

court and no special reason exists for invoking its

jurisdiction.”).   Accordingly,

          IT IS HEREBY ORDERED that the petition and motions are

denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition without payment of the

filing fee.

          DATED: Honolulu, Hawai#i, November 16, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Trish K. Morikawa

                                  2